     Case 5:19-cv-01220-JGB-SP Document 36 Filed 10/06/20 Page 1 of 2 Page ID #:254




1

2

3

4

5
                                                                          JS-6
6

7

8

9

10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12

13    VICENTE REYES, as an individual and           Case No. 5:19-cv-01220-JGB-SP
      on behalf of all others similarly situated,   [Assigned to the Honorable Judge
14
                            Plaintiff,              Jesus G. Bernal]
15
            vs.                                     CLASS ACTION
16
                                                    ORDER GRANTING THE
17    RUSKIN COMPANY, a Delaware                    PARTIES’ STIPULATION TO
      corporation; JOHNSON CONTROLS,                REMAND REMOVED ACTION
18
      INC., a Wisconsin corporation; and            State Action Filed: April 22, 2019
19    DOES 1 through 100,                           Removal Date:       July 1, 2019
20

21                       Defendants.
22

23

24

25

26

27

28
                                               1
                                             ORDER
     Case 5:19-cv-01220-JGB-SP Document 36 Filed 10/06/20 Page 2 of 2 Page ID #:255




1                                         ORDER
2           The Court having reviewed the Parties’ Stipulation to Remand Removed
3     Action, and good cause appearing therefore:
4           IT IS HEREBY ORDERED that:
5           1.    The Stipulation is approved and the request for remand is granted.
6           2.    Central District of California Case No. 5:19-cv-01220-JGB-SP is
7                 hereby remanded to the Superior Court for the State of California for
8                 the County of Riverside.
9

10    IT IS SO ORDERED.
11

12    Dated: October 6, 2020
                                              Hon. Jesus G. Bernal
13                                            United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                             ORDER
